 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road,
 3   Suite 403
     Redwood City, CA 94063
 4   Phone: (650) 282-5970
     Fax: (650) 282-5980
 5   Email: ws@waynesilverlaw.com
 6   Attorney for KENNETH Y. KAI and
 7   TAE K. KAI, Trustees of the Kai Family 1998 Trust

 8                              UNITED STATES BANKRUPTCY COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                          SAN JOSE DIVISION
11
     In re:                                               Case No.: 18-52601-MEH
12                                                        Chapter 13
     MICHAEL HAROUTUN MIROYAN,
13                                                        RS No.: WS110
              Debtor.
14
                                                             Date: January 17, 2019
15                                                          Time: 10:00 a.m.
                                                            Court: 3020, Hon. M. Elaine Hammond
16
17                                DECLARATION OF KENNETH Y. KAI
18            I, KENNETH Y. KAI, declare the following under penalty of perjury:
19            1.     I am an adult individual over the age of eighteen, have personal knowledge of the
20   matters contained in this Declaration, and am competent to testify thereto. I am the co-trustee of the
21   Kenneth Y. Kai and Tae K. Kai, Trustees of the Kai Family 1998 Trust Dated October 5, 1998 (“Kai
22   Trust”) and reside in the County of Santa Clara, California.
23            2.     In my capacity as Trustee of the Kai Family 1998 Trust Dated October 5, 1998, I have
24   direct access to, and am personally familiar with, the records pertinent hereto which are kept in the
25   course of the Kai Trust’s regularly conducted business activities, and are maintained either at or near
26   the time that the records were created. The Kai Trust maintains documents in an ordinary and
27   accurate manner as part of its regular business practice.
28            3.    I make this Declaration in support of the Kai Trust’s Motion for Relief from the
                                                                                                   Page - 1
     Declaration of Kenneth Y. Kai
 1   Automatic Stay.

 2          4.      Attached hereto as Exhibit 1 is a true and correct copy of the Promissory Note dated

 3   May 3, 2010, executed by Hawaiian Riverbend, LLC (“HR LLC”) in favor of the Kai Trust, in the

 4   principal amount $540,000.00 (“Note”). This document is kept in the course of the Kai Trust’s

 5   regularly conducted business activities, and is maintained in an accurate manner, either at or near the

 6   time that the document was created. I am informed and believe based on information from the HR

 7   LLC Bankruptcy Case (described below) that HR LLC was organized in 2005 in the State of Hawaii,

 8   and is a manager-managed limited liability company. HR LLC’s manager and sole member is

 9   Michael Miroyan (“Miroyan”), the Debtor in this Chapter 13 Bankruptcy Case.

10          5.      Attached hereto as Exhibit 2 is a true and correct copy of the Real Property Mortgage,

11   dated April 28, 2010, executed by HR LLC in favor of the Kai Trust, securing the real property

12   located in Waikoloa, Hawaii, identified by Tax Map Key No. (3) 6-8-002-021, and as more

13   particularly described in Exhibit 2 of the Mortgage ("Mortgaged Property") securing the Note. This

14   document is kept in the course of the Kai Trust’s regularly conducted business activities, and is

15   maintained in an accurate manner, either at or near the time that the document was created.

16          6.      I am informed and believe based on documents in the HR LLC Bankruptcy Case

17   (described below), that in late 2012/2013, HR LLC completed its subdivision of the Mortgaged

18   Property into 3 separate parcels: (a) an approximately 5.95 acre parcel identified with Tax Map Key

19   No. (3) 6-8-002-021 ("Parcel 21"); (b) an approximately 10.75 acre parcel identified with Tax Map

20   Key No. (3) 6-8-002-052 ("Parcel 52"), and (c) an approximately 14.622 acre parcel identified with

21   Tax Map Key No. (3) 6-8-002-053 (“Parcel 53”).

22          7.      Attached hereto as Exhibit 3 is a true and correct copy of the Partial Release of

23   Mortgage, dated February 4, 2014, executed by HR LLC in favor of the Kai Trust, which released

24   two specific parcels of the Mortgaged Property known as Lots 9-A and 9-B. The remaining property

25   secured by the Mortgage is identified as Tax Map Key No. (3) 6-8-002-053 (Lot 9-C), and

26   hereinafter referred to as "Parcel 53.” This document is kept in the course of the Kai Trust’s

27   regularly conducted business activities, and is maintained in an accurate manner, either at or near the

28   time that the document was created.
                                                                                                      Page - 2
     Declaration of Kenneth Y. Kai
 1          8.       Attached hereto as Exhibit 4 is a true and correct copy of the First Amendment of

 2   Promissory Note, dated August 8, 2013, executed by HR LLC in favor of the Kai Trust (“Amended

 3   Note”). This document is kept in the course of the Kai Trust’s regularly conducted business

 4   activities, and is maintained in an accurate manner, either at or near the time that the document was

 5   created.

 6          9.       Attached hereto as Exhibit 5 is a true and correct copy of the Promissory Note dated

 7   August 7, 2013, executed by HR LLC in favor of the Kai Trust, in the principal amount of

 8   $300,000.00 (“2013 Note”).

 9          10.      Attached as Exhibit 6 is a true and correct copy of the Real Property Mortgage, dated

10   August 7, 2013, executed by HR LLC in favor of the Kai Trust, securing the 2013 Note with Parcel

11   53. This document is kept in the course of the Kai Trust’s regularly conducted business activities,

12   and is maintained in an accurate manner, either at or near the time that the document was created.

13          11.      No payments were ever made by HR LLC under the Note, Amended Note or 2013

14   Note. Specifically, HR LLC did not make the balloon payment that was due on December 1, 2013

15   under the Amended Note.

16          12.      HR LLC never cured the default after due notice was made by the Kai Trust, through

17   counsel.

18          13.      As a result of HR LLC’s failure to pay the amounts due and owing, the Kai Trust

19   accelerated the entire balance due under the loan documents.

20          14.      As of July 1, 2016, $948,739.72 was due and owing by HR LLC to the Kai Trust,

21   consisting of $840,000.00 in principal plus $108,739.72 in interest (5% from 12/1/13 to 7/1/16). The

22   amount due continues to accrue per diem interest at $115.07.

23          15.      On or about May 1, 2015 the Kai Trust filed Civil Action No. 15-1-0164K against HR

24   LLC in the Circuit Court of the Third Circuit State of Hawaii (“Civil Action”) seeking to foreclose

25   on Parcel 53.

26          16.      The Civil Action was stayed when HR LLC filed for Chapter 11 bankruptcy on or

27   about April 4, 2016 in the U.S. Bankruptcy Court for the District of Hawaii, Case No. 16-00348 (the

28   “Bankruptcy Case”).
                                                                                                   Page - 3
     Declaration of Kenneth Y. Kai
 1          17.     HR LLC confirmed a Second Amended Plan of Reorganization dated October 6, 2016

 2   (“Plan”) in the Bankruptcy Case. A copy of the Order Confirming Second Amended Plan of

 3   Reorganization dated October 6, 2016 (incorporating the Plan) is attached as Exhibit 7.

 4          18.     The Plan classified the Kai Trust Claims in Classes 1(a) and 1(b), and provided for the

 5   sale or auction of Parcel 53 on or before February 28, 2018.

 6          19.     HR LLC failed to comply with the Plan and failed to take the necessary steps to sell

 7   Parcel 53. As a result the Bankruptcy Case was dismissed on or about February 2, 2018 pursuant to

 8   the Order Dismissing Case attached as Exhibit 8. In dismissing the Bankruptcy Case, the Bankruptcy

 9   Court found:
                    Cause exists to dismiss the case because the Debtor is admittedly in
10                  material default of its obligation under the Plan. Debtor failed to
11                  conduct a sale of the properties and later failed to submit them for
                    auction. Debtor’s counsel made it clear at the status conference on
12                  January 8, 2018, that Debtor does not intend to comply with the Plan.
                    Additionally, Mr. Miroyan’s outrageous email to counsel for Kai
13
                    creditors and his other inappropriate statements in court filings [fn.
                    omitted]
14                           demonstrate that he should not be administering the estate as a
                    fiduciary for the creditors and other parties in interest. (Ex. 8, p.4)
15
            20.     On or about March 21, 2018 Kai Trust’s motion for summary judgment and
16
     interlocutory decree of foreclosure was granted in the Civil Action. A copy of the Order Granting
17
     Plaintiffs' Renewed Motion for Summary Judgment and for Interlocutory Decree of Foreclosure,
18
     Filed December 17, 2015 (“MSJ Order”) is attached as Exhibit 9. The MSJ Order appointed Andrew
19
     Kennedy as the foreclosure Commissioner.
20
            21.     I am informed and believe that on or about August 9, 2018 Miroyan conveyed Parcel
21
     53 from HR LLC to himself for no consideration. This was done without notice to or approval from
22
     either me or anyone else affiliated with the Kai Trust. A copy of a printout from the County of
23
     Hawaii Real Property Tax Office on Parcel Number 680020530000 (“Parcel 53) is attached as
24
     Exhibit 10.
25
            22.     Attached as Exhibit 11 is the Fact Sheet prepared by the office of the foreclosure
26
     Commissioner, setting the sale date for Parcel 53 on November 26, 2018, the same date as Miroyan
27
     filed this Chapter 13 bankruptcy case, which prevented the foreclosure.
28
                                                                                                   Page - 4
     Declaration of Kenneth Y. Kai
 1          23.    Neither HR LLC nor Miroyan ever made any payments to the Kai Trust on the Note,

 2   Amended Note, or 2013 Note.

 3          I declare under penalty of perjury that the foregoing is true and correct to the best of my

 4   knowledge, information and belief. Executed this 27 day of December, 2018 at San Jose, California.

 5                                                                        /s/ Kenneth Y. Kai
 6                                                                        Kenneth Y. Kai

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                    Page - 5
     Declaration of Kenneth Y. Kai
